DETAILED ACTION

Reasons for Allowance 

The following is an examiner’s statement of reasons for allowance: Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: Claims 1-20 are allowed with main claims 1 and 18 are being directed to a system analyzing a document. The primary reason for the indication of the allow-ability of main claims 1 and 19, and of claims 2-17 and 19, which depend therefrom is the inclusion therein of the limitations of “a system for analyzing at least one document, comprising at least two measurement arrangements and an evaluator, wherein each of the at least two measurement arrangements comprises at least two components, where one component of the at least two components is a radiation source and another component of the at least two components is a radiation detector, wherein each of the at least two measurement arrangements provides measurement data based on radiation emitted by the respective radiation source and radiation received by the respective radiation detector, wherein the at least two measurement arrangements differ from each other with regard to a measurement principle, and wherein the evaluator provides data concerning the at least one document based on the measurement data provided by the at least two measurement arrangements.” These limitations are neither suggested nor taught by the prior art of record, alone or in combination as claimed.

Further, the Examiner has not discovered any prior art reference which anticipates independent claims 1 and 18, and/or renders claims obvious to one ordinary skill in the art at the time the invention was made. 
Thus, claims 1-20 are allowable. Dependent claims are also allowable for depending from an allowable base claim.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEGUSSIE W WORKU whose telephone number is (571)272-7472.  The examiner can normally be reached on 6:30 am-3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy P Goddard can be reached on 571-272-7773.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NEGUSSIE WORKU/Primary Examiner, Art Unit 2677